Citation Nr: 0212915	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-04 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 RO decision which 
denied service connection for hypertension.


FINDINGS OF FACT

The veteran's current hypertension began many years after 
service and was not caused by any incident of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1979 to May 1981.  
His service enlistment examination, performed in May 1979, 
noted a blood pressure reading of 142/80.  A review of the 
veteran's service medical records revealed one elevated blood 
pressure reading of 120/94 in March 1981; there was no 
diagnosis of hypertension.  Service medical records also 
include numerous other blood pressure readings which were all 
normal, including at the May 1981 separation examination when 
blood pressure was reportedly 114/76.

In October 1999, the veteran filed a claim seeking service 
connection for hypertension.  

Post-service medical treatment records, dated from April 1996 
through October 1999, were obtained from Wadley Regional 
Medical Center.  An April 1996 treatment report indicated 
that the veteran's blood pressure was found to be high 
following an injury to his thumb.  The report noted blood 
pressure readings of 158/128 and 202/102.  It noted an 
assessment of hypertension, poorly controlled.  Subsequent 
reports noted ongoing treatment for hypertension.  A May 1998 
treatment report noted that both of the veteran's parents are 
positive for hypertension. An October 1999 treatment report 
noted an impression of essential hypertension, long-standing.

II.  Analysis

The veteran claims service connection for hypertension.  
Specifically, he alleges that he developed this condition 
during his active duty service.   

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statement of the case, the RO has notified the veteran of the 
evidence necessary to substantiate his claim for service 
connection for hypertension.  The RO has obtained all 
pertinent medical records identified by the veteran, and he 
has been informed of the results of these record gathering 
activities.  Under the facts presented, a VA examination is 
not warranted.  The Board finds that the notice and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the 
related companion VA regulation, have been satisfied as to 
this issue.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The veteran's service medical records do not show 
hypertension (i.e., persistently elevated blood pressure).  
His service medical records reveal a single elevated blood 
pressure reading of 120/94 in March 1981, but there were 
numerous normal blood pressure readings in service, including 
at the May 1981 separation examination when blood pressure 
was reportedly 114/76.
 
The evidence shows that the veteran's current hypertension 
was not present during service or for many years later, and 
the medical evidence does not link the condition to service.  
The first diagnosis of hypertension is in April 1996, almost 
15 years after the veteran's discharge from the service.  
Despite the veteran's contentions that his current 
hypertension is related to service, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition. Espiritu v. Derwinski, 2. Vet. App. 492 
(1992).

The weight of the credible evidence demonstrates that the 
veteran's current hypertension began many years after his 
active duty and was not caused by any incident of service.  
This condition was neither incurred in nor aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990)..







ORDER

Service connection for hypertension is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

